        Case 3:21-cv-00009-JCS Document 1 Filed 01/04/21 Page 1 of 12



 1 TRINETTE G. KENT (State Bar No. 222020)
 2 3219 E Camelback Rd, #588
   Phoenix, AZ 85018
 3 Telephone: (480) 247-9644
 4 Facsimile: (480) 717-4781
   E-mail: tkent@lemberglaw.com
 5
 6 Of Counsel to
   Lemberg Law, LLC
 7
   43 Danbury Road
 8 Wilton, CT 06897
   Telephone: (203) 653-2250
 9
   Facsimile: (203) 653-3424
10
11 Attorneys for Plaintiff,
   Christian Hunt
12
13                          UNITED STATES DISTRICT COURT
                        NORTHERN DISTRICT OF CALIFORNIA
14
15
16 Christian Hunt,                          Case No.:

17                   Plaintiff,             COMPLAINT FOR DAMAGES
18
         vs.                                FOR VIOLATIONS OF:
19                                           1. THE FAIR DEBT COLLECTION
20 Rash Curtis & Associates; and Experian    PRACTICES ACT
   Information Solutions, Inc.,              2. THE FAIR CREDIT REPORTING
21                                           ACT
22                   Defendants.             3. THE ROSENTHAL FAIR DEBT
                                             COLLECTION PRACTICES ACT
23
24                                          JURY TRIAL DEMANDED
25
26
27
28
         Case 3:21-cv-00009-JCS Document 1 Filed 01/04/21 Page 2 of 12



 1         Christian Hunt (“Plaintiff”), by undersigned counsel, brings the following
 2
     complaint against Rash Curtis & Associates and Experian Information Solutions, Inc.
 3
 4 (collectively “Defendants”), and alleges as follows:
 5                                       JURISDICTION
 6
           1.     This action arises out of Rash Curtis & Associates’ violations of the Fair
 7
 8 Debt Collection Practices Act, 15 U.S.C. § 1692, et seq. (“FDCPA”) and the
 9 Rosenthal Fair Debt Collection Practices Act, Cal. Civ. Code § 1788, et seq.
10
   (“Rosenthal Act”), and Defendants’ violations of the Fair Credit Reporting Act, 15
11
12 U.S.C. § 1681, et seq. (the “FCRA”).
13
           2.     Jurisdiction of this Court arises under 15 U.S.C. § 1692k(d), Cal. Civ.
14
     Code 1788.30(f), 15 U.S.C. § 1681p and 28 U.S.C. § 1331.
15
16         3.     Venue is proper before this Court pursuant to 28 U.S.C. § 1391(b), where
17
     the acts and transactions giving rise to Plaintiff’s action occurred in this district and/or
18
19 where Defendants transact business in this district.
20                                           PARTIES
21
           4.     Plaintiff is an adult individual residing in Lakeport, California, and is a
22
23 “person” as defined by Cal Civ. Code § 1788.2(g) and15 U.S.C. § 1681a(b).
24         5.     Plaintiff is a “consumer” as defined by 15 U.S.C. § 1692a(3) and 15
25
     U.S.C 1681a(c) and is a “debtor” as defined by Cal. Civ. Code § 1788.2(h.
26
27
28


                                                  2
                                                               COMPLAINT FOR DAMAGES
         Case 3:21-cv-00009-JCS Document 1 Filed 01/04/21 Page 3 of 12



 1         6.     Defendant, Rash Curtis & Associates (“Rash Curtis”), is a business entity
 2
     located in Vacaville, California, and is a “person” as the term is defined by Cal Civ.
 3
 4 Code § 1788.2(g) and 15 U.S.C. § 1681a(b).
 5         7.     Defendant, Rash Curtis, uses instrumentalities of interstate commerce or
 6
     the mails in a business the principle purpose of which is the collection of debts and/or
 7
 8 regularly collects or attempts to collect debts owed or asserted to be owed to another,
 9
     and is a “debt collector” as defined by 15 U.S.C.§ 1692a(6).
10
11         8.     Defendant, Experian Information Solutions, Inc. (“Experian”), is a

12 business entity located in Orange, California, and is a “person” as the term is defined
13
   by 1 U.S.C. § 1 and 15 U.S.C. § 1681a(b).
14
15
                    ALLEGATIONS APPLICABLE TO ALL COUNTS
16
17         9.     In 2015, Plaintiff was ordered by the Mendocino County Sheriff, while in

18 their custody, to seek medical attention at the Ukiah Valley Medical Center prior to
19
     incarceration in the Mendocino County Jail.
20
21         10.    Plaintiff did not consent to this hospital visit.
22         11.    Thereafter, Plaintiff noticed that Rash Curtis was inaccurately and
23
     negatively reporting a debt on his Experian credit report that was incurred as a result
24
25 of this hospital visit.
26
27
28


                                                  3
                                                                COMPLAINT FOR DAMAGES
         Case 3:21-cv-00009-JCS Document 1 Filed 01/04/21 Page 4 of 12



 1         12.    Plaintiff’s alleged obligation arises from a transaction in which property,
 2
     services or money was acquired primarily for personal, family or household purposes,
 3
 4 and is a “debt” as defined by 15 U.S.C. § 1692a(5).
 5         13.    On July 13, 2020, Plaintiff disputed the alleged debt with Rash Curtis,
 6
     specifying that he does not owe the debt. Plaintiff also asked Rash Curtis to contact
 7
 8 the credit reporting agencies, inform them of his dispute, and ask them to delete the
 9
     alleged debt from his credit report.
10
11         14.    Plaintiff disputed the debt with Experian on at least two (2) occasions.

12         15.    In response, Experian updated the Rash Curtis account to reflect
13
     “disputed” on Plaintiff’s Experian credit report.
14
15         16.    On or around July 22, 2020, the “disputed” notation was removed from
16 Plaintiff’s credit report, and Rash Curtis and Experian continued to report the alleged
17
   debt as owed, without any indication that Plaintiff disputed the alleged debt.
18
19         17.    Defendants’ actions caused harm to Plaintiff’s credit and financial
20
     wellbeing and caused Plaintiff to suffer harm in the form of undue stress and anxiety.
21
22                                          COUNT I
23
         VIOLATIONS OF THE FAIR DEBT COLLECTION PRACTICES ACT
24                          BY RASH CURTIS
25
           18.    Plaintiff incorporates by reference all of the above paragraphs of this
26
27 complaint as though fully stated herein.
28


                                                 4
                                                             COMPLAINT FOR DAMAGES
         Case 3:21-cv-00009-JCS Document 1 Filed 01/04/21 Page 5 of 12



 1         19.    Rash Curtis uses instrumentalities of interstate commerce or the mails in
 2
     a business the principle purpose of which is the collection of debts and/or regularly
 3
 4 collects or attempts to collect debts owed or asserted to be owed to another, and is a
 5 “debt collector” as defined by 15 U.S.C.§ 1692a(6).
 6
         20. Rash Curtis attempted to collect a debt from Plaintiff and engaged in
 7
 8 “communications” as defined by 15 U.S.C. § 1692a(2).
 9
           21.    Rash Curtis engaged in conduct, the natural consequence of which was to
10
11 harass, oppress, or abuse Plaintiff, in connection with the collection of a debt, in
12 violation of 15 U.S.C. § 1692d.
13
          22. Rash Curtis used false, deceptive, or misleading representations or means
14
15 in connection with the collection of a debt, in violation of 15 U.S.C. § 1692e.
16         23.    Rash Curtis misrepresented the character, amount or legal status of the
17
     alleged debt, in violation of 15 U.S.C. § 1692e(2)(A).
18
19         24.    Rash Curtis communicated with a consumer-reporting agency and
20
     provided false credit information and/or failed to communicate that the alleged debt is
21
     disputed, in violation of 15 U.S.C. § 1692e(8).
22
23         25.    Rash Curtis used unfair and unconscionable means to collect a debt, in
24
     violation of 15 U.S.C. § 1692f.
25
26         26.    Rash Curtis attempted to collect an amount from Plaintiff that was
27 unauthorized by agreement or law, in violation of 15 U.S.C. § 1692f(1).
28


                                                5
                                                              COMPLAINT FOR DAMAGES
         Case 3:21-cv-00009-JCS Document 1 Filed 01/04/21 Page 6 of 12



 1         27.    The foregoing acts and/or omissions of Rash Curtis constitute violations
 2
     of the FDCPA, including every one of the above-cited provisions.
 3
 4         28.    Plaintiff was harmed and is entitled to damages as a result of Rash
 5 Curtis’s violations.
 6
                                           COUNT II
 7
 8      NEGLIGENT VIOLATIONS OF THE FAIR CREDIT REPORTING ACT
                           BY RASH CURTIS
 9
10         29.    Plaintiff incorporates by reference all of the above paragraphs of this

11 complaint as though fully stated herein.
12
           30.    Rash Curtis, in the regular course of its business, furnishes information to
13
14 credit reporting agencies as specified in 15 U.S.C. § 1681s-2.
15         31.    After Experian informed Rash Curtis that Plaintiff disputed the reported
16
     account, Rash Curtis negligently failed to conduct a proper investigation of Plaintiff’s
17
18 dispute as required by 15 USC 1681s-2(b).
19         32.    Rash Curtis negligently failed to review all relevant information available
20
     to it and provided by Experian in conducting its investigation as required by 15 USC
21
22 1681s-2(b).
23
           33.    The disputed account is inaccurate and creates a misleading impression
24
25 on Plaintiff’s consumer credit file with Experian to which it is reporting such account.
26
27
28


                                                6
                                                             COMPLAINT FOR DAMAGES
         Case 3:21-cv-00009-JCS Document 1 Filed 01/04/21 Page 7 of 12



 1         34.    As a direct and proximate cause of Rash Curtis’s negligent failure to
 2
     perform its duties under the FCRA, Plaintiff has suffered economic harm and mental
 3
 4 anguish.
 5         35.    Rash Curtis is liable to Plaintiff by reason of its violations of the FCRA
 6
     in an amount to be determined by the trier fact together with reasonable attorneys’
 7
 8 fees pursuant to 15 USC 1681o.
 9
                                           COUNT III
10
          WILLFUL VIOLATION OF THE FAIR CREDIT REPORTING ACT
11                          BY RASH CURTIS
12
           36.    Plaintiff incorporates by reference all of the above paragraphs of this
13
14 complaint as though fully stated herein.
15         37.    After Experian informed Rash Curtis that Plaintiff disputed the reported
16
     account, Rash Curtis willfully failed to conduct a proper investigation of Plaintiff’s
17
18 dispute as required by 15 USC 1681s-2(b).
19
           38.    Rash Curtis willfully failed to review all relevant information available to
20
     it and provided by Experian in conducting its investigation as required by 15 USC
21
22 1681s-2(b).
23
           39.    The disputed account is inaccurate and creates a misleading impression
24
25 on Plaintiff’s consumer credit file with Experian to which it is reporting such account.
26
27
28


                                                 7
                                                              COMPLAINT FOR DAMAGES
         Case 3:21-cv-00009-JCS Document 1 Filed 01/04/21 Page 8 of 12



 1         40.    As a direct and proximate cause of Rash Curtis’s willful failure to
 2
     perform its duties under the FCRA, Plaintiff has suffered economic harm and mental
 3
 4 anguish.
 5         41.    Rash Curtis is liable to Plaintiff for either statutory damages or actual
 6
     damages that he has sustained by reason of Rash Curtis’s violations of the FCRA in an
 7
 8 amount to be determined by the trier fact, together with an award of punitive damages
 9
     and reasonable attorneys’ pursuant to 15 USC 1681n.
10
11
                                           COUNT IV
12
           VIOLATIONS OF THE ROSENTHAL FAIR DEBT COLLECTION
13
                     PRACTICES ACT BY RASH CURTIS
14
           42.    Plaintiff incorporates by reference all of the above paragraphs of this
15
16 complaint as though fully stated herein.
17         43.    The Rosenthal Act was passed to prohibit debt collectors from engaging
18
     in unfair and deceptive acts and practices in the collection of consumer debts.
19
20         44.    Defendant did not comply with the provisions of 15 U.S.C. § 1692, et
21
     seq., in violation of Cal. Civ. Code § 1788.17
22
23         45.    Plaintiff was harmed and is entitled to damages as a result of Defendant’s

24 violations.
25
26
27
28


                                                 8
                                                              COMPLAINT FOR DAMAGES
         Case 3:21-cv-00009-JCS Document 1 Filed 01/04/21 Page 9 of 12



 1                                         COUNT V
 2
        NEGLIGENT VIOLATIONS OF THE FAIR CREDIT REPORTING ACT
 3                          BY EXPERIAN
 4
           46.    Plaintiff incorporates by reference all of the above paragraphs of this
 5
 6 complaint as though fully stated herein.
 7         47.    Experian is a “consumer reporting agency” as the term is defined by 15
 8
     U.S.C. § 1681(a)(f).
 9
10         48.    Experian is regularly engaged in the business of assembling, evaluating,
11 and dispersing information concerning consumers for the purpose of furnishing
12
   “consumer reports,” as defined by 15 U.S.C. § 1681(a)(d), to third parties.
13
14         49.    Such reports contained information about Plaintiff that was false,
15
     misleading, and inaccurate.
16
17         50.    Experian negligently failed to maintain and/or follow reasonable

18 procedures to assure maximum possible accuracy of the information it reported to one
19
     or more third parties pertaining to Plaintiff, in violation of 15 USC 1681e(b).
20
21         51.    After receiving Plaintiff’s consumer dispute to Rash Curtis’s reported
22 account, Experian negligently failed to conduct a reasonable reinvestigation as
23
   required by 15 U.S.C. 1681i.
24
25         52.    As a direct and proximate cause of Experian’s negligent failure to
26
     perform its duties under the FCRA, Plaintiff has suffered economic harm and mental
27
     anguish.
28


                                                9
                                                             COMPLAINT FOR DAMAGES
        Case 3:21-cv-00009-JCS Document 1 Filed 01/04/21 Page 10 of 12



 1         53.   Experian is liable to Plaintiff by reason of its violations of the FCRA in
 2
     an amount to be determined by the trier of fact together with reasonable attorneys’
 3
 4 fees pursuant to 15 USC 1681o.
 5                                        COUNT VI
 6
         WILLFUL VIOLATIONS OF THE FAIR CREDIT REPORTING ACT
 7
                             BY EXPERIAN
 8
           54.   Plaintiff incorporates by reference all of the above paragraphs of this
 9
10 complaint as though fully stated herein
11
           55.   Experian willfully failed to maintain and/or follow reasonable procedures
12
13 to assure maximum possible accuracy of the information it reported to one or more
14 third parties pertaining to Plaintiff, in violation of 15 USC 1681e(b).
15
          56. After receiving Plaintiff’s consumer dispute to Rash Curtis’s reported
16
17 account, Experian willfully failed to conduct a reasonable reinvestigation as required
18 by 15 U.S.C. 1681i.
19
         57. As a direct and proximate cause of Experian’s willful failure to perform
20
21 its duties under the FCRA, Plaintiff has suffered economic harm and mental anguish.
22
           58.   Experian is liable to Plaintiff for either statutory damages or actual
23
24 damages that he has sustained by reason of Experian’s violations of the FCRA in an
25 amount to be determined by the trier of fact, together with an award of punitive
26
   damages and reasonable attorneys’ pursuant to 15 USC 1681n.
27
28


                                               10
                                                             COMPLAINT FOR DAMAGES
     Case 3:21-cv-00009-JCS Document 1 Filed 01/04/21 Page 11 of 12



 1                             PRAYER FOR RELIEF
 2
       WHEREFORE, Plaintiff prays for judgment against Defendant Rash Curtis for:
 3
 4           A. Actual damages pursuant to 15 U.S.C. § 1692k(a)(1), 15 U.S.C. §

 5              1681o(a)(1), 15 U.S.C. § 1681n(a)(1)(A), and Cal. Civ. Code §
 6
                1788.30(a);
 7
 8           B. Statutory damages pursuant to 15 U.S.C. §1692k(a)(2)(A), 15 U.S.C. §
 9              1681n(a)(1)(A), and Cal. Civ. Code § 1788.30(b);
10
             C. Costs of litigation and reasonable attorneys’ fees pursuant to 15 U.S.C.
11
12              § 1692k(a)(3), 15 U.S.C. § 1681o(a)(2), 15 U.S.C. § 1681n(a)(3), and
13
                Cal. Civ. Code § 1788.30(c);
14
             D. Punitive damages; and
15
16           E. Such other and further relief as may be just and proper.
17
18     WHEREFORE, Plaintiff prays for judgment against Defendant Experian for:
19
20           A. Actual damages pursuant to 15 U.S.C. § 1681o(a)(1), and 15 U.S.C. §

21              1681n(a)(1)(A);
22
             B. Statutory damages pursuant to 15 U.S.C. § 1681n(a)(1)(A);
23
24           C. Costs of litigation and reasonable attorneys’ fees pursuant to 15 U.S.C.
25              § 1681o(a)(2), and 15 U.S.C. § 1681n(a)(3);
26
             D. Punitive damages; and
27
28           E. Such other and further relief as may be just and proper.


                                           11
                                                        COMPLAINT FOR DAMAGES
      Case 3:21-cv-00009-JCS Document 1 Filed 01/04/21 Page 12 of 12



 1               TRIAL BY JURY DEMANDED ON ALL COUNTS
 2
 3
 4 DATED: January 4, 2021                    TRINETTE G. KENT
 5
                                             By: /s/ Trinette G. Kent
 6                                           Trinette G. Kent, Esq.
 7                                           Lemberg Law, LLC
                                             Attorney for Plaintiff, Christian Hunt
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                        12
                                                       COMPLAINT FOR DAMAGES
